Citation Nr: 0909108	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Kirk L. McKay, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had verified active service in the United States 
Merchant Marine from March 1943 to August 15, 1945.  Service 
from August 16, 1945, to December 20, 1945, has been 
certified in his DD-214 as under Public Law 105-368 
pertaining to active service solely for purposes of burial 
and interment benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued a 30 percent rating 
for asbestosis.

The Board notes that the Veteran was scheduled for a travel 
Board hearing in September 2007, but failed to appear.  
Neither the Veteran nor his representative filed a motion for 
a new hearing.  Accordingly, the case will be processed as 
though the request for a hearing has been withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).

This matter was last before the Board in March 2008 when it 
was remanded for further development.  That development has 
been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further examination is necessary to decide this claim.  In 
July 2008 the Veteran submitted a letter from John J. Van 
Dyke, M.D.  In this letter Dr. Van Dyke stated that "chest 
x-rays taken in 2001 and 2002 have been compared to the x-ray 
taken in May 2008."  In this regard, Dr. Van Dyke noted that 
there appeared to be more calcification in the pleural plaque 
in the left hemothorax of the left lower lung field and more 
calcification in the area of the right hemidiaphragm compared 
to the earlier films.  The Veteran was last provided a VA 
examination in June 2005.  Dr. Van Dyke's letter indicates 
that the Veteran's service-connected disability may have 
increased in severity since then.  When it is indicated that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Remand for a VA 
examination is necessary.

The most recent VA outpatient treatment records are dated in 
December 2007.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2008).

The AMC/RO should also attempt to obtain records from Dr. Van 
Dyke relevant to the claim on appeal, as they may assist the 
Veteran in substantiating his claim.  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private medical care providers, current 
or former employers and other non-Federal governmental 
sources.  38 C.F.R. § 3.159(c)(1).  The Veteran should be 
informed of the necessity of executing this release to obtain 
these records and the consequences of failing to cooperate 
with VA's reasonable efforts to obtain these records.  See 38 
C.F.R. §§ 3.159(c)(1)(i), (ii).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's up-to-
date VA medical records from December 2007 
to the present and associate them with the 
claims folder

2.  Forward the Veteran a VA Form 21-4142 
(Authorization and Consent to Release 
Information to VA) for his execution and 
inform him of the necessity of executing 
this release and the consequences of 
failing to cooperate with VA's reasonable 
efforts to obtain medical records from Dr. 
Van Dyke.  If the Veteran returns the 
release, attempt to obtain these records.

3.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the current 
extent and severity of his service-
connected asbestosis.  The claims folder 
must be made available to the examiner for 
review as part of the examination.  All 
indicated tests and studies should be 
undertaken, to include pulmonary function 
testing (PFTs) and perhaps Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  
If no DLCO (SB) testing is performed, the 
examiner should state why this test would 
not be useful or valid in this case.  See 
38 C.F.R. § 4.96(d) (2008).

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim.  If the maximum benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




